                                                               Case 3:20-cv-00806-EMC Document 69 Filed 03/22/21 Page 1 of 3


                                                        Yana A. Hart, Esq. (SBN: 306499)
                                                    1   yana@kazlg.com
                                                    2   Kazerouni Law Group, APC
                                                        2221 Camino Del Rio South, Suite 101
                                                    3   San Diego, CA 92108
                                                        Telephone: (619) 233-7770
                                                    4   Facsimile: (619) 297-1022
                                                    5
                                                        Attorneys for Plaintiffs and the
                                                    6   Putative Class
                                                    7
                                                    8
                                                                                 UNITED STATES DISTRICT COURT
                                                    9
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                   10
                                                   11     MISHARI ALEISA and NICOLE                           Case No: 3:20-cv-00806-EMC
KAZEROUNI LAW GROUP, APC




                                                          BELLUOMINI, individually and
                                                   12
                                                          on behalf of all others similarly                   CLASS ACTION
                           San Diego, California




                                                   13     situated,
                                                   14                                                         SECOND AMENDED JOINT
                                                                                  Plaintiffs,                 CASE MANAGEMENT
                                                   15     v.                                                  STATEMENT
                                                   16
                                                          SQUARE, INC., a Delaware
                                                   17     Corporation,                                        HON. EDWARD M. CHEN
                                                   18
                                                                                  Defendant.                  Cont. Case Management Conference
                                                   19                                                         Date:        April 1, 2021
                                                                                                              Time:        10:30 AM
                                                   20                                                         Location:    450 Golden Gate Avenue
                                                                                                                           San Francisco, CA 94102
                                                   21                                                                      Courtroom 05, 17th Floor
                                                   22
                                                                                                              Action Filed: 2/3/2020
                                                   23
                                                   24          MISHARI ALEISA and NICOLE BELLUOMINI (“Plaintiffs”), and
                                                   25   Defendant, SQUARE, INC. (“Defendant”) (collectively the “Parties”) have met and
                                                   26   conferred and submit this Second Amended Joint Case Management Statement
                                                   27   pursuant to Civil Local Rule 16-9 and the Court’s Minute Order entered on October
                                                   28
                                                         ______________________________________________________________________________________________________
                                                          JOINT CASE MANAGEMENT STATEMENT               - 1 of 3 -

                                                          3:20-cv-00806-EMC
                                                              Case 3:20-cv-00806-EMC Document 69 Filed 03/22/21 Page 2 of 3



                                                    1   1, 2020 [Doc. 66].
                                                    2           The Parties reference and incorporate their original Joint Case Management
                                                    3   Statement filed on May 14, 2020 [Doc. 26] and Amended Joint Case Management
                                                    4   Statement filed on September 24, 2020 [Doc. 66].                      At the Case Management
                                                    5   Conference held on October 1, 2020, and as noted in the Civil Minutes, the Court
                                                    6   denied the Defendant’s motion to dismiss for lack of subject matter jurisdiction and
                                                    7   granted the motion to stay this action pending the Supreme Court’s decision in
                                                    8   Facebook Inc. v. Duguid, No. 19-511 (U.S. filed Oct. 17, 2019). [Doc. 66].
                                                    9           As of March 25, 2021, the Supreme Court has not yet issued a decision in
                                                   10   Facebook Inc. v. Duguid. However, the Supreme Court is expected to rule by June
KAZEROUNI LAW GROUP, APC




                                                   11   2021.     The Parties agree to meet and confer and submit another Joint Case
                                                   12   Management Statement within 14 days of the Supreme Court’s decision in Facebook
                           San Diego, California




                                                   13   Inc. v. Duguid.
                                                   14                                                           KAZEROUNI LAW GROUP, APC

                                                   15   Date: March 22, 2021                                    By: s/ Yana A. Hart
                                                   16                                                                  Yana A. Hart, Esq.
                                                                                                                       Attorneys for Plaintiff
                                                   17
                                                   18                                                           SHEPPARD MULLIN RICHTER
                                                                                                                AND HAMPTON
                                                   19
                                                   20   Date: March 22, 2021                                    By: s/ Shannon Z. Petersen
                                                                                                                       Shannon Z. Petersen, Esq.
                                                   21                                                                 Attorneys for Defendant
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                         ______________________________________________________________________________________________________
                                                          JOINT CASE MANAGEMENT STATEMENT               - 2 of 3 -
                                                          3:20-cv-00806-EMC
                                                              Case 3:20-cv-00806-EMC Document 69 Filed 03/22/21 Page 3 of 3



                                                    1                                       Signature Certification

                                                    2
                                                               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                                    3
                                                        Policies and Procedures Manual, I hereby certify that the content of this document is
                                                    4
                                                        acceptable to Shannon Z. Petersen, counsel for Defendant and that I have obtained
                                                    5
                                                        his authorization to affix his electronic signature to this document.
                                                    6
                                                    7                                                           KAZEROUNI LAW GROUP, APC

                                                    8   Date: March 22, 2021                                    By: s/ Yana A. Hart
                                                    9                                                                  Yana A. Hart, Esq.
                                                                                                                       Attorneys for Plaintiffs
                                                   10
                                                   11
KAZEROUNI LAW GROUP, APC




                                                   12
                           San Diego, California




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                         ______________________________________________________________________________________________________
                                                          JOINT CASE MANAGEMENT STATEMENT               - 3 of 3 -

                                                          3:20-cv-00806-EMC
